 



Exhibit 10.24

EXECUTION VERSION

AMENDMENT NO. 6 dated as of June 21, 2005 to the Amended and Restated Credit,
Security, Guaranty and Pledge Agreement dated as of December 15, 2003 among
Lions Gate Entertainment Corp. and Lions Gate Entertainment Inc. (together, the
“Borrowers”), the Guarantors named therein, the Lenders referred to therein,
JPMorgan Chase Bank, National Association (formerly known as JPMorgan Chase
Bank), as Administrative Agent and as Issuing Bank for the Lenders (the
“Agent”), JPMorgan Chase Bank, National Association Toronto Branch (formerly
known as JPMorgan Chase Bank, Toronto Branch) as Canadian Agent, Fleet National
Bank , as Co-Syndication Agent and BNP Paribas, as Co-Syndication Agent (as the
same may be amended, supplemented or otherwise modified, the “Credit
Agreement”).

INTRODUCTORY STATEMENT

     The Lenders have made available to the Borrowers a credit facility pursuant
to the terms of the Credit Agreement.

     The Lenders and the Agent have agreed to amend the Credit Agreement, all on
the terms and subject to the conditions herein set forth.

     Therefore, the parties hereto hereby agree as follows:

     Section 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meaning given them in the Credit Agreement.

     Section 2. Amendments to the Credit Agreement. Subject to the satisfaction
of the conditions precedent set forth in Section 3 hereof, the Credit Agreement
is hereby amended as of the Effective Date (as hereinafter defined) as follows:

     (A) The definition of “Cash Equivalents” appearing in Article 1 of the
Credit Agreement is hereby amended by (a) deleting the “or” preceding subsection
(v) thereof and inserting “,” in the place thereof and (b) deleting the “.”
following “above” in the last sentence thereof and adding subsection (vi) as
follows:

 



--------------------------------------------------------------------------------



 



“or (vi) money market preferred stock, auction rate preferred stock, auction
market preferred stock, auction rate securities or similar instrument with a
rating of AAA or the equivalent thereof by Standard & Poor’s Corporation or
Moody’s Investors Service, Inc”

     (B) Section 6.5 of the Credit Agreement is hereby amended by deleting the
“US$1,600,000” appearing in subsection (xi) there of and replacing it with
“US$2,000,000”.

     (C) Section 6.15 of the Credit Agreement is hereby amended by replacing the
“US$60,000,000” in subsection (x) thereof with “US$65,000,000”.

     (D) Schedule 1.2 of the Credit Agreement is hereby amended by (a) deleting
the “125,000,000” opposite “Twentieth Century Fox (includes F/X, Fox, Fox Latin
America and Fox Family” on the list of Acceptable Major Account Debtors and
replacing it with “150,000,000”; (b) deleting the “40,000,000” opposite “Viacom
(Showtime, Paramount CBS, Comedy Partners, TNN, Blockbuster, UPN, MTV/VH1)” on
the list of Acceptable Major Account Debtors and replacing it with “70,000,000”;
(c) deleting the “1,500,000” opposite “HDNet Movies LLC” on the list of
Acceptable Domestic Account Debtors and replacing it with “4,000,000”;
(d) deleting the “1,500,000” opposite “Movie Gallery” on the list of Acceptable
Domestic Account Debtors and replacing it with “3,000,000”; (e) deleting the
“250,000” opposite “Metro Tartan” on the list of Acceptable Foreign Account
Debtors and replacing it with “500,000”; and (f) adding the following Acceptable
Account Debtors listed below in the appropriate section of Schedule 1.2 noted to
the left thereof and with monetary limit noted to the right thereof :

          Section:   Acceptable Obligors:   Limit:
Acceptable Domestic Account Debtor
  Corus/Superchannel   1,500,000

     Section 3. Conditions to Effectiveness. The effectiveness of this Amendment
is subject to the satisfaction of all of the following conditions precedent (the
date on which all such conditions have been satisfied being herein called the
“Effective Date”):

     (A) the receipt by the Agent of counterparts of this Amendment which, when
taken together, bear the signatures of the Borrowers, each Guarantor, the Agent
and the Required Lenders;

     (B) the payment of all fees and expenses (including, without limitation,
fees and disbursements of counsel and consultants retained by the Agent) due and
payable by any Credit Party to the Agent and/or the Lenders; and

     (C) all legal matters incident to this Amendment shall be satisfactory to
Morgan, Lewis & Bockius LLP, counsel for the Agent.

     Section 4. Representations and Warranties. Each Credit Party represents and
warrants that:

2



--------------------------------------------------------------------------------



 



     (A) after giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement are true and correct in all
material respects on and as of the date hereof as if such representations and
warranties had been made on and as of the date hereof (except to the extent that
any such representations and warranties specifically relate to an earlier date);

     (B) after giving effect to this Amendment, no Event of Default or Default
will have occurred and be continuing on and as of the date hereof.

     Section 5. Further Assurances. At any time and from time to time, upon the
Agent’s request and at the sole expense of the Credit Parties, each Credit Party
will promptly and duly execute and deliver any and all further instruments and
documents and take such further action as the Agent reasonably deems necessary
to effect the purposes of this Amendment.

     Section 6. Fundamental Documents. This Amendment is designated a
Fundamental Document by the Agent.

     Section 7. Full Force and Effect. Except as expressly amended hereby, the
Credit Agreement and the other Fundamental Documents shall continue in full
force and effect in accordance with the provisions thereof on the date hereof.
As used in the Credit Agreement, the terms “Agreement”, “this Agreement”,
“herein”, “hereafter”, “hereto”, “hereof”, and words of similar import, shall,
unless the context otherwise requires, mean the Credit Agreement as amended by
this Amendment.

     Section 8. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

     Section 9. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument.

     Section 10. Expenses. The Borrowers agree to pay all out-of-pocket expenses
incurred by the Agent in connection with the preparation, execution and delivery
of this Amendment, including, but not limited to, the reasonable fees and
disbursements of counsel for the Agent.

     Section 11. Headings. The headings of this Amendment are for the purposes
of reference only and shall not affect the construction of or be taken into
consideration in interpreting this Amendment.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereby have caused this Amendment to be
duly executed as of the date first written above:

              BORROWERS:
 
            LIONS GATE ENTERTAINMENT CORP.
 
  By   /s/ JAMES KEEGAN 
 
            Name:    James Keegan     Title:
 
            LIONS GATE ENTERTAINMENT INC.
 
  By   /s/ JAMES KEEGAN 
 
       
 
      Name:    James Keegan
 
      Title:

     
 
  GUARANTORS:
 
   
 
  AM PSYCHO PRODUCTIONS, INC.
 
  ATTRACTION PRODUCTIONS LLC
 
  BLUE PRODUCTIONS INC.
 
  CINEPIX ANIMATION INC./ANIMATION CINEPIX INC.
 
  CINEPIX FILMS INC./FILMS CINEPIX INC.
 
  CONFIDENCE PRODUCTIONS, INC.
 
  CUT PRODUCTIONS INC.
 
  DEAD ZONE PRODUCTION CORP.
 
  DEVILS REJECTS, INC.
 
  FINAL CUT PRODUCTIONS CORP.
 
  FIVE DAYS PRODUCTIONS CORP.
 
  FRAILTY PRODUCTIONS, INC.
 
  GC FILMS, INC.
 
  HIGH CONCEPT PRODUCTIONS INC.
HYPERCUBE PRODUCTIONS CORP.
 
  KING OF THE WORLD PRODUCTIONS LLC
 
  LG PICTURES INC.
 
  LIONS GATE FILMS CORP.
LIONS GATE FILMS DEVELOPMENT CORP.
 
  LIONS GATE FILMS INC.
 
  LIONS GATE FILMS PRODUCTIONS CORP./PRODUCTIONS FILMS LIONS GATE S.A.R.F.
 
  LIONS GATE MUSIC CORP.
 
  LIONS GATE RECORDS, INC.
 
  LIONS GATE STUDIO MANAGEMENT LTD.

4



--------------------------------------------------------------------------------



 



     
 
  LIONS GATE TELEVISION DEVELOPMENT LLC
 
  LIONS GATE TELEVISION INC.
 
  LUCKY 7 PRODUCTIONS CORP.
 
  MOTHER PRODUCTIONS CORP.
 
  NGC FILMS, INC.
 
  PLANETARY PRODUCTIONS, LLC
 
  PROFILER PRODUCTIONS CORP.
 
  PSYCHO PRODUCTIONS SERVICES CORP.
 
  TERRESTRIAL PRODUCTIONS CORP.
 
  WEEDS PRODUCTIONS INC.
 
  WILDFIRE PRODUCTIONS INC.
 
  WRITERS ON THE WAVE
 
  3F SERVICES, INC.
 
  ARIMA INC.
 
  ARTISAN ENTERTAINMENT INC.
 
  ARTISAN FILMED PRODUCTIONS, INC.
 
  ARTISAN HOME ENTERTAINMENT INC.
 
  ARTISAN MUSIC INC.
 
  ARTISAN PICTURES INC.
 
  ARTISAN RELEASING INC.
 
  ARTISAN TELEVISION INC.
 
  BD OPTICAL MEDIA, INC.
 
  BL DISTRIBUTION CORP.
 
  CAVE PRODUCTIONS, INC.
 
  FHCL, LLC
 
  FILM HOLDINGS CO.
 
  FUSION PRODUCTIONS, INC.
 
  LANDSCAPE ENTERTAINMENT CORP.
 
  POST PRODUCTION, INC.
 
  PUNISHER PRODUCTIONS, INC.
 
  SCREENING ROOM, INC.
 
  SILENT DEVELOPMENT CORP.
 
  VESTRON INC.

         
 
  By:   /s/ JAMES KEEGAN 
 
       
 
      Name:    James Keegan
 
      Title:

5



--------------------------------------------------------------------------------



 



              BLAIR WITCH FILM PARTNERS LTD.
 
  By:   Artisan Filmed Productions Inc.
 
  Its:   General Partner
 
       
 
  By:   /s/ JAMES KEEGAN 
 
       
 
      Name:    James Keegan
 
      Title:
 
            LENDERS:
 
            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, (formerly known as
JPMorgan Chase Bank), individually and as Administrative Agent

             
 
  By       /s/ GARRETT J. VERDONE                Name:   Garrett J. Verdone     
Title:   Senior Vice President      Address:   277 Park Avenue
 
          16th Floor,
 
          New York, NY 10172     Attention:   Garrett Verdone     Facsimile:  
(212) 899-2893

6



--------------------------------------------------------------------------------



 



              BANK LEUMI USA
 
       
 
  By    
 
       
 
      Name:
 
      Title:
 
      Address:
 
      Attention:
 
      Facsimile:
 
            BNP PARIBAS
 
       
 
  By   /s/ FREDERIQUE MERHAUT 
 
       
 
      Name:   Frederique Merhaut
 
      Title:     Director
 
      Address:
 
      Attention:
 
      Facsimile:
 
       
 
  By   /s/ C. BETTLES 
 
       
 
      Name:   C. Bettles
 
      Title:     Managing Director
 
      Address:
 
      Attention:
 
      Facsimile:
 
            CITY NATIONAL BANK
 
       
 
  By   /s/ NORMAN B. STARR 
 
       
 
      Name:   Norman B. Starr
 
      Title:     Senior Vice President
 
      Address:
 
      Attention:
 
      Facsimile:

7



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.,
as successor by merger to Fleet National Bank
 
       
 
  By   /s/ THOMAS J. KANE 
 
       
 
      Name: Thomas J. Kane
 
      Title: Senior Vice President
 
      Address: 335 Madison Ave., New York, NY 10017
 
      Attention:
 
      Facsimile: 212-503-7173
 
            ISRAEL DISCOUNT BANK OF NEW YORK
 
       
 
  By   /s/ HOWARD WEINBERG 
 
       
 
      Name: Howard Weinberg
 
      Title: Senior Vice President I
 
      Address: 511 Fifth Avenue, New York, NY 10017
 
      Attention: Howard Weinberg
 
      Facsimile: 212-551-8259
 
       
 
  By   /s/ DAVID ACOSTA 
 
       
 
      Name: David Acosta
 
      Title: Vice President
 
      Address: 511 Fifth Avenue, New York, NY 10017
 
      Attention: David Acosta
 
      Facsimile: 212-551-8259
 
            MANUFACTURERS BANK
 
       
 
  By   /s/ MAUREEN KELLY 
 
       
 
      Name: Maureen Kelly
 
      Title: Vice President
 
      Address: 515 South Figueroa St., CA 90071
 
      Attention:
 
      Facsimile: 213-489-6028

8



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION
 
       
 
  By   /s/ JOAN F. STIGLIANO 
 
       
 
      Name: Joan F. Stigliano
 
      Title: Senior Vice President
 
      Address:
 
      Attention:
 
      Facsimile:
 
            SOCIETE GENERALE
 
       
 
  By    
 
       
 
      Name:
 
      Title:
 
      Address:
 
      Attention:
 
      Facsimile:
 
            THE LEWIS HORWITZ ORGANIZATION, a division of Imperial Capital Bank
 
       
 
  By   /s/ DAVID HUTKIN 
 
       
 
      Name: David Hutkin
 
      Title: Vice President
 
      Address:
 
      Attention:
 
      Facsimile:
 
            UNION BANK OF CALIFORNIA, N.A.
 
       
 
  By   /s/ KIN CHENG 
 
       
 
      Name: Kin Cheng
 
      Title: AVP
 
      Address: 445 S. Figueroa St., 16th Floor, Los Angeles, CA 90071
 
      Attention: Danny Mandel
 
      Facsimile: 213-236-5852

9



--------------------------------------------------------------------------------



 



              WESTLB AG (formerly Westdeutsche Landesbank Girozentrale), NEW
YORK BRANCH
 
       
 
  By    
 
       
 
      Name:
 
      Title:
 
      Address:
 
      Attention:
 
      Facsimile:
 
       
 
  By    
 
       
 
      Name:
 
      Title:
 
      Address:
 
      Attention:
 
      Facsimile:
 
            THE ROYAL BANK OF SCOTLAND PLC
 
       
 
  By   /s/ ALEXANDER STEWART BROWN 
 
       
 
      Name: Alexander Stewart Brown
 
      Title: Attorney for the Royal Bank of Scotland PLC
 
      Address:
 
      Attention: Jacqueline Baer
 
      Facsimile: + 44 20 7085 3931
 
            GRAYSON & CO.
 
       
 
  By    
 
       
 
      Name:
 
      Title:
 
      Address:
 
      Attention:
 
      Facsimile:

10